933 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE OF OHIO, et al., Plaintiffs-Appellees,v.Albert D. THROWER, Defendant-Appellant.
No. 90-4020.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

1
Before KEITH and BOGGS, Circuit Judges, and BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Thrower filed his petition in the district court seeking to remove state drug and racketeering criminal proceedings pending in the Summit County, Ohio, Court of Common Pleas pursuant to 28 U.S.C. Sec. 1443.  Thrower alleged that he cannot receive a fair hearing on his motion to withdraw his plea of guilty to drug and racketeering charges in the state courts for various reasons.  The district court dismissed the petition sua sponte as without merit.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum and order filed October 4, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.  The petition is untimely and does not meet the requirements for removal in any event.    See Johnson v. Mississippi, 421 U.S. 213, 219 (1975).



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation